Citation Nr: 0403266	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 





INTRODUCTION

The veteran served on active duty for over 21 years, and 
retired from active service in September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board notes that the veteran requested a VA Central 
Office hearing in April 2002.  He was notified of the date, 
time, and location of that hearing by a VA letter dated in 
June 2003.  The veteran withdrew his request for a hearing in 
June 2003 and there are no other outstanding hearing requests 
of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2000, the veteran filed a claim of entitlement to 
service connection for tinnitus.  In a May 2001 rating 
decision, the RO denied service connection for the veteran's 
claim.  The veteran filed a timely notice of disagreement to 
that decision and initiated this appeal.  The Board now 
determines that additional development is necessary for the 
preset appeal. 

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In this case, the veteran's claim was filed in April 2000 and 
remains pending.  The United States Court of Appeals for 
Veterans Claims (the Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the United States Supreme Court's and the Federal Circuit 
Court's binding authority.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, to the extent that the Kuzma case 
may be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date and because the current 
claim is still pending before VA, the Board finds that the 
provisions of the VCAA are applicable to this pending appeal.  

Following a review of the veteran's claims file, it does not 
appear that the veteran has yet been apprised of the rights 
provided to him under the VCAA for the claim of entitlement 
to service connection for tinnitus.  As such, a remand to the 
RO in this case is required for compliance with the notice 
and duty to assist provisions contained in 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).

A review of the claims folder also reveals that VA outpatient 
treatment records dated July 2002 to September 2002 have been 
added to the record since the veteran's claim for service 
connection for tinnitus was last considered by the RO.  The 
records note the veteran's complaints of tinnitus and, on one 
occasion, indicate that he reported a history of tinnitus 
since the 1970s.  Those documents have been associated with 
the claims file; however, it does not appear that the RO has 
had the opportunity to consider those documents in the 
adjudication of the veteran's claim and the veteran has not 
waived initial RO consideration.  The RO, on remand, should 
ensure that such records are considered in conjunction with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claim, what evidence, if 
any, the veteran is to submit, and what 
evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).   

2.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case, including all VA outpatient 
treatment records and any additional 
evidence submitted in support of the 
veteran's claim, and ensure that all 
indicated actions are complete.  The RO 
should next readjudicate the issue of 
entitlement to service connection for 
tinnitus.  If the determination remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




